UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

TIMOTHY J. RIZZO,

                                     Plaintiff,
       vs.                                                         6:15-cv-557
                                                                   (MAD/ATB)

APPLIED MATERIALS, INC.; and
GLOBALFOUNDRIES, U.S., INC.,

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

TIMOTHY J. RIZZO
Plaintiff pro se

LEWIS, BRISBOIS LAW FIRM                            BERJ K. PARSEGHIAN, ESQ.
New York Office                                     PHILIP J. O'ROURKE, ESQ.
77 Water Street, Suite 2100
New York, New York 10005
Attorneys for Defendant
Applied Materials, Inc.

JONES, DAY LAW FIRM                                 TRACI L. LOVITT, ESQ.
New York Office                                     ERIC P. STEPHENS, ESQ.
222 East 41st Street                                SHARYL A. REISMAN, ESQ.
New York, New York 10017
Attorneys for Defendant
GlobalFoundries, U.S., Inc.

Mae A. D'Agostino, U.S. District Judge:

                                   DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff Timothy J. Rizzo commenced this action on April 30, 2015, and filed an amended

complaint on July 29, 2015 asserting eleven causes of action and seeking at least $75,000 in

compensatory and punitive damages against Defendants Applied Materials, Inc. and
GlobalFoundries, U.S., Inc. ("Defendants"). See Dkt. No. 35. In a Memorandum-Decision and

Order dated March 22, 2016, the Court dismissed Counts III, IV, V, and VII of Plaintiff's

amended complaint. See Dkt. No. 106 at 8. Thereafter, on September 11, 2017, the Court

granted Defendants' motion for summary judgment as to the remaining claims and entered

judgment in their favor. See Dkt. No. 176. On October 10, 2017, Defendants both moved for the

taxation of costs. See Dkt. Nos. 178 & 179. Specifically, Defendant Applied Materials seeks

$8,427.98 and Defendant GlobalFoundries seeks $9,109.59. See id. Because Plaintiff filed a

notice of appeal, no action was taken on the motions for taxation of costs. In a mandate issued on

January 3, 2019, the Second Circuit affirmed this Court's Memorandum-Decision and Order

granting Defendants' motion for summary judgment. See Dkt. No. 232.

       Defendants' motions for taxation of costs are now fully briefed. For the following reasons,

Defendants' motion are denied.

                                          II. DISCUSSION

       The Federal Rules of Civil Procedure provide that, as a general matter, "costs – other than

attorney's fees – should be allowed to the prevailing party." Fed. R. Civ. P. 54(d)(1). This

provision "codifies a venerable presumption that prevailing parties are entitled to costs." Marx v.

General Revenue Corp., 568 U.S. 371, 377 (2013) (footnote omitted). "Notwithstanding this

presumption, the word 'should' makes clear that the decision whether to award costs ultimately

lies within the sound discretion of the district court." Id. (citation omitted).

       Rule 54(d) permits the taxation of costs only in favor of prevailing parties. Within the

meaning of Rule 54(d), "for a party to be 'prevailing,' there must be a 'judicially sanctioned

change in the legal relationship of the parties.'" Dattner v. Conagra Foods, Inc., 458 F.3d 98, 101

(2d Cir. 2006) (quoting Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep't of Health &

                                                   2
Human Resources, 532 U.S. 598, 605 (2001)). A defendant may prevail by winning "a judgment

on the merits," Mr. L. v. Sloan, 449 F.3d 405, 406 (2d Cir. 2006) (citation omitted), which alters

the legal relationship of the parties in that it "immunize[s][the] defendant from the risk of further

litigation on the merits of a plaintiff's claims," Dattner, 458 F.3d at 103.

       In his objections to Defendants' bills of costs, Plaintiff claims that granting Defendants'

the requested costs would be inequitable because he is indigent. See Dkt. No. 235 at 1-2.

Plaintiff asserts that he has put his own expenses for this litigation on a credit card and borrowed

money from his parents, all while continue to pay his medical expenses. See id. Further, Plaintiff

alleges that his claims were well supported and that he pursued this litigation in good faith. See

id.

       In response, Defendants contend that "Plaintiff's claimed indigence is insufficient to avoid

an award of costs for pursuing his weak claim." Dkt. No. 236 at 1. Additionally, Defendants note

that Plaintiff's financial affidavit indicates that his income exceeds 150% of the Department of

Health and Human Services Poverty Guideline and further argue that "Plaintiff lives at home with

his parents and, thus, his living expenses should not be substantial." Id. at 4. Moreover,

Defendants contend that all of the costs sought are reasonable, necessary, and authorized by law.

See id. at 4-6. Defendants note that all of the subpoena fees and transcript costs claimed by them

were for depositions that were used in support of their motion for summary judgment and

Daubert motion. See id. at 3. Finally, Defendants contend that "Plaintiff pursued his weak claim

in federal court following multiple proceedings and appeals before the New York Workers

Compensation Board" and that he "appealed this Court's decision to the United States Court of

Appeals for the Second Circuit, despite his counsel's oral and written admonition in its motion to

withdraw that counsel 'do[es] not believe that an appeal of [the Court's] Judgment could be

                                                   3
successfully pursued and, accordingly, [they] will not undertake to file such an appeal on [his]

behalf.'" Id. at 5-6 (quoting Dkt. No. 187 at 12). Defendants allege that Plaintiff's continued

pursuit of his weak claims undermines any argument that good cause exists for deviating from the

general rule that costs should be awarded to a prevailing party. See id. at 5.

        Having considered the parties submissions and the applicable law, the Court finds that

Defendants' motions should be denied. Among the factors that courts consider in deciding

whether to tax costs are a plaintiff's indigency or financial hardship and the plaintiff's good faith

in bringing the action. See Jones v. General Bd. of United Methodist Church, No. 96 Civ. 5462,

1997 WL 639027, *1 (S.D.N.Y. Oct. 15, 1997) (citing cases); see also County of Suffolk v.

Secretary of Interior, 76 F.R.D. 469, 473 (E.D.N.Y. 1977); Williams v. Hevi–Duty Electric Co.,

122 F.R.D. 206, 214 (M.D. Tenn. 1988); Ferguson v. McDonnell Douglas Servs., Inc., No. 94-cv-

39, 1996 WL 705875, *1 (N.D.N.Y. Nov. 29, 1996); Maldonado v. Parasole, 66 F.R.D.388

(E.D.N.Y. 1975); Moore v. Hughes Helicopters, 708 F.2d 475, 486 (9th Cir. 1983).

        In this case, Plaintiff is an individual litigant with extremely limited resources and

considerable medical expenses, while Defendants are large corporations. Further, contrary to

Defendants' assertions, the case was litigated in good faith. Through summary judgment,

Plaintiff's counsel vigorously prosecuted this action and, having discovery split into two separate

phases, costs for all parties were necessarily reduced. The Court "also recognizes the concern

that taxing costs to plaintiffs with few resources may serve to 'chill individual litigants of modest

means seeking to vindicate their individual and collective rights.'" Ferguson, 1996 WL 705875,

at *1 (quoting Schaulis v. CTB/McGraw-Hill, Inc., 496 F. Supp. 666, 680 (N.D. Cal. 1980)).

        Having considered all of the relevant factors, the Court finds that it would be inequitable

to tax costs against Plaintiff.

                                                   4
                                       III. CONCLUSION



       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendants' motions for taxation of costs (Dkt. Nos. 178 & 179) are

DENIED; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Decision and Order on all

parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: January 24, 2019
       Albany, New York




                                                 5
